Per Curiam:

This was an action in ejectment. Two •errors are assigned: (1) In allowing an amended answer to be filed; (2) in holding the tax deed of the defendant valid.
The defenses set up in the amended answer did “not change substantially . . . [the] defense” which could have been made under the original answer. Hence there was no abuse of discretion in the allowance of the amendment. (Code, § 139; Gen. Stat. 1901, § 4573.)
The tax deed had been of record more than five years before the commencement of this action. It describes accurately the land taxed, and in describing the land sold says “the whole of the above-described property,” and in the granting clause says “the real property last hereinbefore described.” There is only one tract of land described. Its description is admitted to be accurate, and the references thereto are so direct and certain that there can be no mistake as to the land sold or *780the land conveyed. This is sufficient. (Cartwright v. Korman, 45 Kan. 515, 26 Pac. 48.)
The deed shows that the land was sold on the first Tuesday in September, 1891, for the taxes of 1890, for $10.83; that the holder of the tax-sale certificate paid the taxes of 1891 — $5.77; and that on July 22, 1895, the county clerk conveyed the land to such holder for $32.05, being the “taxes, costs and interest due on said land for the years A. D. 1890 and 1891.”
Chapter 110 of the Laws of 1893 changed the rate of interest from twenty-four per cent, to fifteen per pent. Of course this would not affect the rate of interest in this case. Assuming that the taxes for 1891 were paid by the holder of the certificate as soon as the same became delinquent, and computing interest at twenty-four per cent, on the two amounts to July 22, 1895, leaves less than fifty cents of the amount for which the conveyance was made to be accounted for in costs.
The judgment of the district court is affirmed.